EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Borodach on 8/24/21.
The application has been amended as follows: 
Claim 4, line 15, deleted “group” and inserted ---group, and wherein the dimmer includes: a first dimmer configured to adjust a first light emission current flowing in a first light emitting element group; and a second dimmer configured to adjust a second light emission current flowing in a second light emitting element group---.
Canceled claim 6.
Claim 7, line 2, deleted “the dimmer comprises a plurality of dimmers and “ and line 3, deleted “the plurality of “ and inserted ---the first and second---, line 6, deleted “all of the plurality of” and inserted ---each of the first and second ---.
Claim 8, line 6, deleted “and the light emitting element group” and inserted ---and respective one of the light emitting element groups---.
Claim 9, line 2, deleted “light emitting “ and inserted ---respective light emitting---.
Claim 11, line 4, deleted “light emitting” and inserted ---respective light emitting---.
Claim 15, line 1, deleted “the light emitting element group” and inserted at least one of the first or second light emitting element groups---.
Claim 37, line 13, deleted “element group” and inserted ---element group, and wherein the dimmer includes: a first dimmer configured to adjust a first light emission current flowing in a first light 
Canceled claim 39.
Claim 40, line 2, deleted “the dimmer comprises a plurality of dimmers and” and line 3, deleted “the plurality of” and inserted ---the first and second---, line 6, deleted “all of the plurality of” and inserted ---each of the first and second---.
Claim 41, line 5, deleted “the light “ and inserted---a respective one of the light---.
Claim 42, line 2, deleted “the light” and inserted ---the respective light---.
Claim 44, line 4, deleted “the light” and inserted ---the respective light---.
Claim 48, line 1, deleted “ the light emitting element group” and inserted ---at least one of the first or second light emitting groups---.
Claim 70, line 13, deleted “group” and inserted ---group, wherein the dimmer includes:
a first dimmer configured to adjust a first light emission current flowing in a first light emitting element group; and a second dimmer configured to adjust a second light emission current flowing in a second light emitting element group---.
Allowable Subject Matter
Claims 4-5, 7-17, 37-38, 40-50, 70-71, 73-83 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a device comprising: a dimmer arranged to be electrically connected to an anode of a light emitting element group and arranged to adjust a light emission current flowing in the light emitting element group; and a control unit arranged to control supply of electric power to the dimmer by detecting whether or not the dimmer is supplied with a drive voltage necessary for the light emitting element group to emit light, wherein the control unit includes a comparing circuit configured to output a comparison result signal 
Prior art of record fails to disclose or fairly suggest, alone or in combination, a device comprising: a dimmer arranged to be electrically connected to an anode of a light emitting element group; and a control unit arranged to control whether or not to operate the dimmer by monitoring a drive voltage supplied to the dimmer, wherein the control unit includes a comparing circuit configured to output a comparison result signal turning on and off a switch by comparing the drive voltage, or a comparison voltage based on the drive voltage, with a predetermined reference voltage, and wherein the dimmer is configured to adjust a light emission current flowing in the light emitting element group and is configured to be enabled to generate and disabled from generating the light emission current as a result of the switch being turned on and off and particularly including “ wherein the dimmer includes: a first dimmer configured to adjust a first light emission current flowing in a first light emitting element group; and a second dimmer configured to adjust a second light emission current flowing in a second light emitting element group ”, in combination with the remaining claimed limitations as recited in claim 37 (claims 38, 40-50 are allowable since they are dependent on claim 37).


Prior art of record fails to disclose or fairly suggest, alone or in combination, a device comprising: a dimmer electrically connected in a current path to a light emitting element group and to an anode of the light emitting element group; and a control unit electrically connected to a control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
 
/Minh D A/
Primary Examiner
Art Unit 2844